—Determination unanimously confirmed without costs and petition dismissed. Memorandum: In this CPLR article 78 proceeding, petitioner seeks to annul respondents’ determination finding petitioner guilty of violating City and State regulations prohibiting operation of an overweight vehicle without a permit, and imposing a mandatory civil fine in the amount of $7,000 plus a $17 surcharge. Petitioner contends that the finding of the Administrative Law Judge is not supported by substantial evidence and that the penalty imposed was an abuse of discretion. We conclude that the determination is supported by substantial evidence. The evidence concerning the certification of the scales establishes that they were accurate on the date in question. Additionally, the evidence establishes that petitioner’s vehicle was weighed on a level surface. Inasmuch as the penalty was mandated by statute (see, Vehicle and Traffic Law § 385 [19] [d]), it cannot be deemed excessive. (Article 78 Proceeding Transferred by Order of Supreme Court, Kings County, Krausman, J.) Present — Denman, P. J., Green, Balio, Fallon and Davis, JJ.